El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Estos dos recursos serán estudiados en una sola opinión. El Fiscal del Distrito de Humacao formuló dos acusaciones *348contra Edelmiro Brugueras, una por portar sobre su persona un arma prohibida y otra por no tener dicha arma inscrita de acuerdo con la ley.
Al llamarse para la vista la causa sobre la portación del arma, el acusado por su abogado hizo referencia a la otra causa y pidió que se vieran conjuntamente. Se avino el fiscal y lo acordó la corte.
Seis testigos declararon por el Pueblo y dos por la defensa, Al terminar, dijo al corte:
“Póngase de pie el acusado. La corte cree que Ud., víctima de los celos, enamorado de esa muchacha, fué a esa casa con ese re-vólver sobre su persona y tal vez, si no hubiera sido por la pronta intervención de sus amig’os, hubiese culminado la visita suya ese día a ese hogar en un caso más grave. Parece que Ud. es una persona que goza de simpatías en esa comunidad, según puede desprenderse por la forma en que han declarado los testigos de El Pueblo, que han tratado en todo sentido de aminorar la gravedad del caso, pero la corte no tiene duda alguna de que Ud. portaba esa arma, como no tiene duda alguna de- que Ud. no la tenía inscrita o registrada.
“La corte lo declara culpable de una infracción a la sección pri-mera de la Ley Prohibiendo Portar Armas, y lo condena a sufrir la pena de tres meses de cárcel; como asimismo lo declara culpable del delito de infracción al artículo 7 de la Ley núm. 14 de 1936, y lo condena a sufrir la pena de seis meses de cárcel.”
Apeló el acusado. Imputa a la corte sentenciadora error en la apreciación de la prueba, alegando que actuó con pasión y parcialidad al resolver el conflicto en su contra por la única declaración del testigo Roldan que debió presumir que era su enemigo por “haberle quitado la novia.”
 El primer testigo de cargo, Emilio Buitrago Vergara, dijo:
“. . . . estando nosotros acabando de almorzar ... en el campo, barrio Cerro Gordo, . . . llegó el joven Edelmiro Brugueras y se sentó en un sillón y al sentarse en el sillón estuvo un ratito callado, se llevó las manos al estómago y entonces un muchacho de apellido Koldán, que está aquí como testigo, se abalanzó sobre él y le di jo: ‘Qué aguaje es ése?’ y ... se agarraron los dos y estuvieron lu-chando así . . . intervinimos y los separamos y después hubo una *349pelea abajo y lo hirieron a este muchacho y . . . vino un mucha-cho . . . con un machete y yo le dijo : vete que te matan.”
A la pregunta ele si vió algún revólver contestó: “Bueno, el1 os luchaban con algo en las ruanos pero como con lo que luchaban estaba envuelto en una frisa o algo, yo no vi arma.”
Llamado Roldán, declaró:
“Pues estando yo sentado en la sala de la casa de la señora doña María Vallejo Vda. de Calderón en compañía del Lie. Buitrago que vino ese día y estaba también allí Juan Buxó, Enrique González y José Machín, llegó el Sr. Edelmiro Brugueras y sin saludar a nadie, llegó en estado nervioso, entró a la casa y tomó asiento en una butaca sin pedir permiso y entonces al entrar, nadie le habló ni una palabra, todo el mundo se quedó algo obsesado al ver la forma y la actitud de él y entonces siguió algo disimulado y se fué metiendo algo disi-mulado la mano, que él fué en cuerpo de camisa, siguió metiéndose la mano en el seno y se desabrochó un botón y yo ... al ver que él trataba de sacar un revólver . . . motivo a que era bastante grande se le quedó enredado en la correa, me le abalancé encima ...”
Describe el arma como “de un cañón bastante grande, cabo de nácar, empaquetado en una baqueta de piel de cabro, con seis (6) balas.”
Se 'le muestra el revólver ocupado y lo reconoce como el que portaba el acusado en la indicada ocasión.
Al abogado del acusado respondió que para esa época llevaba relaciones con la bija de la señora de la casa, casán-dose con ella luego; que el acusado también llevó relaciones con la señorita, pero antes, y que supo que al acusado le dieron unos palos allí, sin que le conste quién.
José Machín presenció lo ocurrido pero no vió quién tenía el revólver.
Ramón Calderón, Jr., policía insular, dijo que fué a inves-tigar los sucesos al día siguiente y en su casa la viuda de Calderón le entregó el revólver, calibre 38, número de serie 112540 que ocupó y reconoce, y llevó al cuartel.
El Jefe Santiago, P.I., de San Lorenzo, declaró que el revólver de que se trata no estaba inscrito a nombre del acusado.
*350Por último J. Buxó Villafañe presenció el suceso. Parte del interrogatorio referente al revólver es así:
“Fiscal: P. — ¿Quién lo cogió? R. — El Sr. Roldán. P. — ¿Ud. lo vió en manos del Sr. Roldán? R. — Bueno, yo vi que en la misma lucha lo cogió Roldán . . . P. — ¿Con quién luchaba Roldán? R.— Con el señor (señalando al acusado) y el Lie. Buitrago, el Sr. José Machín y yo intervinimos para que no pasara nada. — P. ¿Ahora, antes de esa lucha, Ud. vió el revólver en poder de alguna persona ?— R. No. señor, de ninguna de las dos.”
El arma ocupada fue ofrecida y admitida en evidencia.
Los testigos de la defensa fueron Juan Alverio y Mercedes Calderón. Dijo el primero que dejó al acusado en casa de la viuda de Calderón sin que le viera armas. “Si le hubiera visto se la hubiera quitado”, manifestó. El segundo declaró que el día de los sucesos pasó por frente a la casa y se encontró con un motín y escuchó que el Lie. Buitrago decía al acusado que se fuera, que allí lo podían matar.
A nuestro juicio esa prueba es bastante para sostener las sentencias apeladas, sin que haya trazas en los autos de qué fuera apreciada con pasión o parcialidad. Al contrario, creemos que las breves palabras pronunciadas por el juez en el momento mismo que terminó de practicarse, revelan que penetró en su examen con ánimo sereno y perspicaz a la vez, sin prejuicios, y que llegó a la conclusión que la verdad deman-daba. La declaración de Roldán fue firme y clara, termi-nante, sin que la circunstancia de que el acusado hubiera sostenido relaciones anteriormente con la que era en el mo-mento de los sucesos, su novia, y en el del juicio, su esposa, vicie su testimonio por causa de enemistad. Ésta no es con-secuencia inevitable de aquélla.
Además, no obstante el manifiesto empeño que se advierte en los otros testigos de cargo de decir lo menos posible en contra del acusado, sus declaraciones, especialmente la del tíltimo, están más en armonía con la teoría del fiscal que con la de la defensa.
No hubo error. Ambas sentencias deben confirmarse.